—Judgments, Supreme Court, New York County (Roger Hayes, J.), rendered November 20 and October 18, 1996, convicting defendants, after a jury trial,, of robbery in the second degree, and sentencing defendant Gant, as a second felony offender, to a term of 6V2 to 13 years, and sentencing defendant Wright, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court properly denied defendants’ challenge for cause to a prospective juror who was familiar with the area where the complainants identified defendants. The record establishes that the prospective juror could render an impartial verdict based solely on the evidence adduced at trial (see, People v Griffin, 173 AD2d 216, lv denied 78 NY2d 1076; see also, People v Ortega, 245 AD2d 213, lv denied 91 NY2d 1011).
We perceive nor abuse of sentencing discretion. Concur— Ellerin, P. J., Williams, Wallach, Buckley and Friedman, JJ.